02/01/2021


    IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0597


                            No. DA 20-0597

                                    )
JUSTIN LEE ROMERO,                  )
          Petitioner and Appellant, )
     vs.                            )
                                    )
STATE OF MONTANA,                   )
          Respondent and Appellee.)
                                    )

                   ORDER DISMISSING APPEAL

          ON APPEAL FROM THE DISTRICT COURT
            THIRTEENTH JUDICIAL DISTRICT OF
     THE STATE OF MONTANA, YELLOWSTONE COUNTY
              Honorable Donald L. Harris, Presiding
_____________________________________________________________


      WHEREAS, the Appellant has moved this Court to dismiss the above-

referenced mater and good cause appearing therefrom;

      IT IS HEREBY ORDERED, this matter is DISMISSED.




                                    1
                       CERTIFICATE OF SERVICE

I hereby certify that I served a true and accurate copy of the foregoing Brief
by electronic delivery via the ECF filing system.

Tim fox, ESQ
Attorney General
P. O. Box 201401
Helena, MT 59620-1401
Attorney for Appellee

GINA DAHL
Billings City Attorney’s Office
210 N 27th Street
Billings, MT 59101


      DATED this 1 February 2021

                                  /s/ Martin W. Judnich___________
                                  Martin W. Judnich, Esq.




                                       2                              Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           February 1 2021